Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	An IDS was filed with corresponding fees on 20 April 2021 and has been given consideration.
	The presently claimed invention presents a means of detecting port scans novel from the prior art of record. United States Patent Application Publication No.: US 2018/0004948 A1 (Martin et al.) observes packets with deep packet inspection and analyzes behaviors but has not provided teachings that show the Present Application’s particular method of observation. United States Patent Application Publication No.: US 2011/0035795 A1 (SHI) does include consideration of ports in establishing a profile however the Present Application seeks to detect a port scan by looking for distinctions in the interrelated port pattern itself, which can be implemented with or without adjusting observation time periods. The general concept of what of the Present Application is claiming is seen as being best summarized by the paragraph 109 of the Present Application

	Claims 1-13 are Allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434